Order filed August 12, 2014




                                      In The

                     Fourteenth Court of Appeals
                             NO. 14-14-00218-CV
                            LUCA DONA, Appellant

                                        V.

WAYNE MARTIN, MOSAIC MASTER CONDOMINIUM ASSOCIATION,
       INC. AND PCMC, INC. D/B/A PREMIER COMMUNITIES
               MANAGEMENT COMPANY, Appellees


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-22771

                                   ORDER

      Appellant’s brief was due August 1, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 9,
2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM